DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/411129 on September 2, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A system having a file system engine for providing self-healing operations in file systems, the system comprising: one or more hardware processors; and one or more computer storage media storing computer-useable instructions that, hardware processors, cause the one or more processors to execute: determining that a root having a root data region is corrupted, wherein the root is a starting point for accessing data stored in a file system; re-allocating the root data region to the root based on a self-healing operation, wherein the self-healing operation circumvents a copy-on-write policy of the file system to re-allocate the root data region of the root in-place and transform the root from a corrupted root to a recycled root; and executing a data operation using the root data region corresponding to the recycled root.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “re-allocating the root data region to the root based on a self-healing operation, wherein the self-healing operation circumvents a copy-on-write policy of the file system to re-allocate the root data region of the root in-place and transform the root from a corrupted root to a recycled root”, in Claims 1, 8 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.



Condit et al. (U.S. Patent Application Publication 2010/0106754 A1), hereinafter “Condit”.  Condit is cited on PTO-892 filed 10/27/2021.
Condit: ¶ 66-68 teaches a file size variable accompanies the file to the root pointer 602.  Once all of the appended data is written to data block 2, the file size variable is atomically updated to a larger file size.  This extends the valid data range.  Any data beyond the file size is ignored.  Therefore, if a crash occurs before the file size is updated or while the append is in progress, the appended data is simply ignored. 
. 
Although conceptually similar to the claimed invention of the instant application, Condit does not teach a self-healing operation and circumventing a copy-on-write policy.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lee et al. (U.S. Patent Application 2010/0088467); teaches an in-place update with respect to data stored in the NVRAM.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114